EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suzannah K. Sundby on June 7, 2022.
The application has been amended as follows: 
IN THE SPECIFICATION
	page 2, after line 27, the following has been inserted:
          -- Description of the Drawings
Fig. 1 is a graph showing the L* value of electrolytically deposited metal layers.
Fig. 2 is a graph showing the a* value of electrolytically deposited metal layers.
Fig. 3 is a graph showing the b* value of electrolytically deposited metal layers.  --


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1 and 2 are allowable over the prior art of record because the prior art does not teach or suggest an aqueous, acidic electrolyte for producing dark metal layers on conductive materials as presently claimed.
Claims 3-7 are allowable over the prior art of record because the prior art does not teach or suggest a method of producing an electrodeposited metal layer on an article 

comprising the step of contacting as presently claimed.
Claims 8-12 are allowable over the prior art of record because the prior art does not teach or suggest a method for electrodepositing a metal layer on a conductive material comprising the steps of (a) contacting, (b) contacting and (c) establishing as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. WO 2018/142430 does not teach phosphonic acid. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 
examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 7, 2022